DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract is corrected with appropriate number of words. So objection is withdrawn.

Claim Objection
Claim 6 is corrected in appropriate manner. So objection is withdrawn.

Allowable Subject matter
Claim 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance :
Regarding claim 1, 9, and 17 the closest prior art of record by Maeda et al. (U.S. 20130173218 A1), (hereinafter Maeda) and Steniford (US 20050143976 A1) teaches following:
Regarding Claim 1, Maeda teaches 

An anomaly detection system for detecting anomalies in waveforms in an industrial plant, wherein the industrial plant comprises a plurality of equipment being monitored by a plurality of sensors, wherein each sensor generates a plurality of training waveforms and a plurality of test waveforms based on the monitoring, the anomaly detection system comprising:
an input module (Fig 3, element 301, Para [0060] , line 3-6, “This configuration includes a weight/normalization/feature extraction/selection/conversion unit 301 into which the multidimensional time-series sensing data 104 obtained from the installation 101 or 102 is input”) to receive the plurality of training waveforms and the plurality of test waveforms from each sensor ( Fig.4, Para[0015], line 2-9, “ present invention targets output signals of multidimensional sensors attached to an installation, prepares nearly-normal learning data based on example-based anomaly detection by a multivariate analysis, and expresses a deviation degree from the learning data(i.e. training waveforms ) using a distance from observed data (i.e. test waveforms ) to learning data and temporal moving trajectories of the observed data and learning data in a method of expressing the state of an installation); 
a processor configured (Fig 19, block 119) to generate ( Fig 3, element 304) to generate a representative waveform pattern using the plurality of training waveforms from each sensor (Fig 8A-8C, Para [0097], line 1- 10, different learning vector (i.e. representative waveform) waveform is showed in fig 8B by arrow head. These vectors are derived from the corresponding learning data (i.e. training waveform). As mentioned in Para [0032], the learning data are received from sensor waveform signal ); 
to group each training waveform (Fig 4, element 402, Para [0064], line 1-5) into a group from a plurality of groups based on a deviation (Para [0065], line 3-6, “The projection distance method is a method in which the learning data is classified by a  between each training waveform and the representative waveform pattern (Fig 11); and 
 the groups being created (Para[0117], line 13-15, “Furthermore, the dimension reduction may be performed by classifying the sensor signals into some groups”)   based on the distances between the representative waveform pattern and the training waveforms, the deviation being determined in one or more electrical and physical parameters of each of the plurality of training waveforms from electrical and physical parameters of the representative waveform pattern created (Para[0117], line 4-13, “Other than the anomaly measurement, there are viewpoints such as phenomena, regions, relevance, statistical nature, physical nature (design standards), or combinations thereof. The viewpoints can be separated depending on a difference in attribution such as a pressure, temperature, and the number of revolutions, or such as an electrical system or mechanical system”) ; and
detect anomaly in at least one of the plurality of test waveforms (Para [0061], line 15-25, “other than multidimensional time series sensing data 104 (i.e. test waveform), learning data (i.e. training waveform) is selected or an anomaly diagnosis is performed in some cases on the basis of the analysis result by the analyzing unit 302. The event data 105 can be classified into some categories based on the mode to be input to the clustering processing unit 303. The analyzing unit 302 analyses and interprets the event data 105. Furthere, classification (i.e. group) is performed using plural classifiers in the classifying unit 305, and the results are 
Steniford teaches 
if an anomaly score generated for at least one of the plurality of test waveforms (Para [0001], line 1, “This invention relates to a system for recognizing anomalies contained within a set of data derived from an analogue waveform”) lies beyond an anomaly range generated for a corresponding reference waveform pattern associated with the group, the anomaly score (Fig 16, Para [0031], “an example of how the error correction algorithm identifies a high anomaly score region;”)
 Being a distance between the test waveform (Para [0077], “first sample” –test waveform) and the corresponding reference waveform pattern (Fig 2, block 6).  

However the prior art alone or in combination fails to anticipate or render obvious 
 An anomaly detection system for detecting anomalies in waveforms in an industrial plant, wherein the industrial plant comprises a plurality of equipment being monitored by a plurality of sensors, wherein each sensor generates a plurality of training waveforms and a plurality of test waveforms based on the monitoring, the anomaly detection system comprising: 
generate a representative waveform pattern using the plurality of training waveforms from each sensor, the representative waveform pattern being found by iteratively minimizing a sum of distances between the representative waveform pattern and the training waveforms; 
group each training waveform into a group from a plurality of groups based on a deviation between each training waveform and the representative waveform pattern, the groups being created based on the distances between the representative waveform pattern and the training waveforms, the deviation being determined in one or more electrical and physical parameters of each of the plurality of training waveforms from electrical and physical parameters of the representative waveform pattern; and
 Detect anomaly in at least one of the plurality of test waveforms if an anomaly score generated for at least one of the plurality of test waveforms lies beyond an anomaly range generated for a corresponding reference waveform pattern associated with the group, the anomaly score being a distance between the test waveform and the corresponding reference waveform pattern 
In combination with the rest of the claim limitations as claimed and defined by applicant (Non-teaching part in bold).
Claim 9 and 17 are allowed for similar reasons.
Dependent claims 2-8, 10-16 are allowed as being dependent on allowed independent claims.

	Conclusion
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST, Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862